Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claim 1 objected to because it recites, “the method comprising;” The “;” should be a “:” Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Claims 1 and 8 recite the limitations "the user’s behavior" (should be “the groupware user’s behavior”), “the basis of a predetermined time interval,” and “the basis of the log probability value” (should be “a basis”).  These limitations have insufficient antecedent basis for this limitation in the claim. 


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 8,887,286 (Dupont et al) – The method involves processing and categorizing several events. The events continuously clustered from the data. Building is continuously modeled for behavior and information analysis. Behavior and information are analyzed based on a holistic model. Anomalies in the data are detected. An animated and interactive visualization of a behavioral model is displayed. An animated and interactive visualization of the detected anomalies is detected.
US Pub. No. 2015/0348071 (Cochrane et al) - The method involves collecting at a survey server behavioral data from multiple user devices. The behavioral data is representative of a series of actions performed by a user of each user device while visiting a website. 
US Pat. 9,285,958 (Hill et al) - The medium includes instructions for maintaining a sequential history of content objects accessed by a user. A browser user interface having a back button is provided by a user interface component. The function of the forward button is modified, such that selection of the forward button causes the browser application to display or suggest recommended content object that is not included in the sequential history. The forward button is transformed into a predictive forward navigation control when the user reaches the last content object in the sequential history.
US Pub. No. 2016/0171494 (Jiang et al) - The system has a third-party payment platform placed between two interactive modules. A three-way software behavior monitor is installed on a business web site. The third-party payment platform is connected with a data package monitor. Parameter information is provided with an URL address and parameter. Key information is sent to a software behavior real-time verification model. The URL address and the parameter information are extracted from the data package. The software behavior real-time verification model monitors illegal action of an alarm and closing transaction.
US Pat. 9,379,952 (Li et al) - The method involves dereferencing a uniform resource identifier (URI) with a web resource and a reflex tag. A request message is created having a request for web resource and a reflex request. The request message is encapsulated in a transport message with internet protocol (IP) address and a port of 
US Pat. 9,531,736 (Torres et al) - The method involves obtaining HTTP flows. A per-user tree is constructed using the HTTP flows. The parent HTTP request and the child HTTP request that are generated by the client device are selected from the first sequence. The per-user tree is updated to include paths corresponding to the extracted second sequence of URLs. The first sequence of HTTP request/response pairs are classified as comprising one malicious HTTP redirection. The per-user tree is updated to reflect that the path on the per-user tree corresponding to the malicious HTTP redirection is malicious.
US Pub. No. 2019/0012683 (Jang et al) - The method involves collecting logs for a user accessing a shopping site in real time. A uniform resource identifier (URI) sequence corresponding to an online behavior of the user is generated by arranging the logs in temporal sequence. A product purchase probability of the user is calculated by comparing the URI sequence with a purchase probability model corresponding to the shopping site and extracting a number of detections that indicates a number of times that a sub-sequence is detected from a purchase pattern corresponding to the purchase probability model.
US Pat. 10,505,981 (Hunt et al) - The method involves receiving a list of uniform resource identifiers (URIs) to render a malicious web page. An attribute associated with the URIs or the web page is identified. A first number including a number of blacklist sequences that include URIs associated with the attribute is identified. A second number 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452